WALKER, J.
Estoppels by judgment operate mutually, and a party not bound by a judgment can not claim that another is estopped by it. — Bentley v. Cleveland, 22 Ala. 821; Edmondson v. Montague, 14 Ala. 371; Co. Lit. 352 a; 4 Bacon’s Abridgment, 190 ; Ross v. Cobb, 9 Terger, 463-470.
The distributees of the estate of Linda Hamilton could not be estopped by any judgment in the case of Hamilton, as administrator of that estate, against Dean and Lee, because such judgment would be, as to them, resinter alios acta. — Neil v. McCombs, 2 Yerger, 10; Osgood v. The Manhattan Co., 3 Cowen, 622; Deneal v. Archer and Stump, 8 Peters, 528; Mason’s Devisees v. Peters, 1 Munford, 437.
As the complainants in this suit could not themselves be estopped by the judicial proceedings above named, they cannot plead them as estoppels against the administrator who instituted them. The fact that Hamilton commenced suits, in the name of himself and wife, for the recovery of the slaves, *237which suits were permitted to abate, is available in evidence, as an admission of Hamilton against his interest; but, like other admissions, does not operate as an estoppel, unless they have been acted on by him who sets up the estoppel. McCravy v. Remson, 19 Ala. 430; Duncan & Hooper v. Stewart, 25 Ala. 408.
It follows from what is above said, that the chancellor did not err in declining to charge the administrator of Linda Hamilton's estate with the negroes recovered from Lee and Dean, and their hire, if the proof shows clearly that the negroes belonged to William R. Hamilton, and not to the estate of his intestate. The negroes did belong to the estate of Linda Hamilton, unless the marital rights of Wm. R. Hamilton attached to them after his intermarriage with her, and before her death. This branch of the case, therefore, depends upon the question, whether William R. Hamilton’s rights, by virtue of his marriage to Linda Hamilton, attached to the negroes. We concur with the chancellor in the conclusion, that the proof establishes that, at the time of the marriage of William R. Hamilton to Linda Dean, the slaves Hannah and her children were the property of the said Linda, and were in the possession of her father as her bailee; and the possession of the bailee being deemed the possession of the bailor, the title to the property vested in William R. Hamilton, jure mariti. — Magee v. Toland, 8 Porter, 37.
The bill states that the complainants have received from the estate of Linda Hamilton the slaves Hannah, Henry, Lydia and Elick; and that Charles D. Hamilton has received the slaves Howard, Jim and Clay. The answer of Wm. R. Hamilton admits the delivery of those negroes, as a part of the assets of the estate of Linda Hamilton, but avers that the negroes were so delivered through an ignorance and mistake of the rights which accrued to him by his intermarriage with Linda Hamilton. It is clearly deducible from the answer, that the mistake was one of law, and not of fact. The chancellor charged the complainants with the value at the time of delivery of the negroes received by them, and charged Wm. R. Hamilton with the funds decreed to him, as the representative of Linda Hamilton’s estate, on the final settlement of Dean’s estate. With the funds last mentioned, *238which were received under a decree on the final settlement of Dean’s estate, Vm. E. Hamilton was certainly chargeable; bjit the allowance to him of the value of the slaves voluntarily delivered to the distributees of Linda Hamilton’s estate, was, in our judgment, erroneous. These slaves were not received by the distributees as a payment on their respective shares of the money which might be for distribution, but as constituting a part of the estate, and liable to division among them, as their own property, under the statute of distributions. It can not be known, and we are not authorized to conjecture, that the negroes would have been received in payment of the pecuniary demand, against which the decree of the chancellor balanced it; and to credit the value of those slaves on the money part of the claim against the administrator would convert the reception of them by the distributees, as their own property, into an involuntary purchase.
It is argued in support of the chancellor’s decree, in this respect, that because ¥m. E. Hamilton delivered the slaves through mistake of law, he has a just claim to have back them, or their value; and that this claim may be set off against his liability to the distributees. A conclusive reply to that argument is, that the mistake is one merely of law; and that we can not in this State, without overturning all our precedents, hold'that equity can relieve against a mistake of law, where there is no element of fraud, imposition, undue influence, imbecility of mind, or the like, inferrible from the transaction. — Jones v. Watkins, 1 Stew. 81; University v. Keller, 1 Ala. 406; Juzan v. Toulman, 9 Ala. 694; Haden v. Ware, 15 Ala. 149; Dill v. Shahan, 25 Ala. 702 ; Stone v. Hale, 17 Ala. 557; Larkins v. Biddle, 21 Ala. 252; Erwin v. Hamner, 27 Ala. 297.
We do not pause to comment upon these decisions ; but an examination of them will prove that this court, from an early day in the history of our jurisprudence, has uniformly maintained the proposition above laid down. It has been persistingly contested both in England and in America; and there are some decisions opposed to it. A distinction has been taken in South Carolina, Georgia, Kentucky, and Maryland, between mistakes of law, and ignorance of law; and there are some English decisions which have been regarded *239by some as supporting the distinction. The cases will be found upon the brief of counsel, or referred to in the authorities cited upon the brief. But this distinction has been generally repudiated, as resting upon a mere imaginary difference, or as too subtle and refined for practical application. . The great weight of authority, both in England and America, maintains the rule which we have laid down above. That rule is, as we conceive, founded in a wise and salutary public policy; and the best interests of society demand the stern observance of it, subject to any qualifications and exceptions which reason and authority may have engrafted upon it, without bending to the hardships, real or imaginary, of particular cases. While we regard the question as one too well settled in this State to be opened anew, our reflections and examination of authorities have convinced us, that the position heretofore taken by this court is founded in true policy, and sustained by the weight of authority. In the books referred to below, the question will be found fully discussed, both upon, authority and principle. — Willard’s Equity Jurisprudence, ch. 1, § 2; 1 Story’s Equity Jurisprudence, ch. 5; Champlin v. Laytin, 18 Wendell, 407; Shotwell v. Murray, 1 Johns. Ch. 316; Lynn v. Buchanan, 2 Johns. Ch. 51; Gilbert v. Gilbert, 9 Barb. 582; Havens v. Foster, 9 Pick. 112; Waterman v. Snyder, 2 Green’s (New Jersey) Ch. 489; Good v. Herr, 7 Watts & Serg. 253; Bank v. Daniel, 12 Peters, 32; Bell v. Stee, 2 Humph. 148; Trigg v. Beed, 5 Humph. 529; Broadwellv. Broadwell, 1 Gilm. 529; C. & H.’s Notes to Phillipps on Ev., 1483.
The decisions which maintain the jurisdiction of the chancery courts to reform an instrument which, on account of the mistake of the draughtsman, fails to speak the true intention of the parties, are not adverse to our conclusion. Those decisions are placed on the ground, that such mistakes are rather of fact, than of law. — Larkins v. Biddle, supra.
We do not intend to say that there are not exceptions to the general rule. It is said in Bank» o.f the -JJnited States v. Daniel, supra, that whatever exceptions there may be to the rule, they will be found few in number, and to have something peculiar in their character,-and involve other elements of decision. This case has no features entitling it to an exemp*240tion. from the general rule. That the party in this case has acted in ignorance of title, does not make his mistake one of fact. Mistake of law in reference to one’s title is not the ground of relief, unless there is, in the language of Judge Story, “an admixture of other ingredients, going to establish misrepresentation, imposition, undue confidence, undue influence, or that sort of surprise which equity uniformly regards as a just foundation for relief.” — 1 Story’s Bq. Jur. 134, § 120
The chancellor erred in directing the register to charge the complainant with the value of the slaves received from Win. R. Hamilton; and for this error, the decree is reversed, and the cause remanded. Let the costs of the appeal be paid by the appellants.